[exhibit102bpriceseveranc001.jpg]
NOTICE TO BRET S. PRICE This is a very important legal document, and you should
consult with an attomey before signing it. By signing this agreement you are
agreeing to release your employer (and certain other individualVentities named
below) from liability to you. You have a minimum of twenty-one (21) days from
the date of the original distribution of original version ofthis document to
consider whether to sign it. tf you decide to sign it, you will then have an
additional seven (7) days following the date of your signature to revoke this
agreemen! and this agreement shall not become effective or enforceable until
this seven (7) day revocation period expires. SEVERANCE AGREEMENT AI\ID RELEASE
OF CLAIMS This Severance Agreement and Release of Claims (the "Agreement") is by
and benveen MVB Financial Corp. ("Company") and Bret S. Price ("Employee"). For
good and valuable consideration the recelpt and sufficiency of which are hereby
acknowledged, the Company and the Employee hereby agree as follows: l. Effective
close of business on September 16, 2016, (the *Effective Date"), Emplciyee
agrees that Employee's employment with the Company is hereby terminated, and
Employee further resigns from any and all positions held by the Employee with
the Company, is parent and any affiliated entities or subsidiaries, effective as
of the Effective Date. 2. Subject to Employee's compliance with the terms and
conditions set forth in this Agreernent and per the terms and conditions of 2016
employment letter agreements between the Company and the Employee, Company
agr€es to pay the Employee the remainder of the Employee's annual salary from
the Effective Date through December 31,2016, which totals sixty-seven thousand
seven hundred eighty-eight dollars and forty-five cents($67,788.45). The
Severance Pay will be issued according to the prescribed payroll schedule of the
Company on regular payroll date perrnitted by law and this Agreement following
the Effective Date. After the Effective Date, the Company will not continue or
permit participation by the Employee in medical or other benefit plans ("Benefit
Plans") for the Employee, unless the Employee is or shall be a participant in
such Benefit Plans through a spouse's applicable coverage. Any vacation hours
accrued by the Employee through the Effective Date will also be issued on the
final pay. 3. In return for the Severance Pay, Employee releases, remises,
discharges, and acquits, the Company, its agcnts, employees, assigns,
successors, insurers, or any related entity, from each, every, and all claims,
both in law and in equrty, and all experxres, debts, covenants, liabilities, or
responsibilities in any way relating to or arising from said claimso which
Employee had or now has against the Company, whether knornm or unknown, and
whether foreseen or unforeseer; arising from, or in any way connected directly
or indirectly with,



--------------------------------------------------------------------------------



 
[exhibit102bpriceseveranc002.jpg]
or otherwise related to, Employee's employment with Company or any occurrenoes
on or priorto the date Employee signed this Agr€ement. Employee specifically
releases any right to recover money damages or any other relief in any action
Employee might commence against the Company under United States law, and,/or
West Virginia law. 4. Employee agrees to treat the tenns of this Agreement as
confidential, and agrees not to disclose the Agreemen! discuss the Agreement
with, or make the Agreement available to any person, except to a legal,
financial or tar( advisor, the Intemal Revenue Service or as may be necelsary in
connection with a suit or other proceeding arising out of an alleged breach of
the Agreement and except as may be otherwise required by law. Employee furttrer
agnees not to disparage the Company. The Employee agrees that a breach of this
paragraph shall constitute a material breach of the Agreement. 5. The Company
reserves aU rights relating to the enforcement of this Agreement, including an
action for damages or injunctive relief. 6. Employee agrees that, by tendering
the Severance Pay that, the Company is in no way admitting, and specifically
denies, that it engaged in or has engaged in any violation of state or federal
law, brcached any commitnent or committed any tortious act or omission. This
Agreement shall not be offered or received in evidence in this or any other
action or proceeding as an admission or conclusion of liability or wrongdoing of
any nature by the Company. 7. Employee acknowledges that he is acting of his own
free will, that he has been advised by Company to consult an attorney of his
choice, that he has been provided the toll free telephone number of the West
Virginia State Bar (866-989-8227\, that he has had a suffrcient opportunity to
read the terms of this Agreement and consult legal counsel, if desire4 and that
he fully wrderstands all of the provisions of this Agreement. tn addition,
Employee acknowledges that neither Company nor any of its partners, employees,
agents, represelrtatives or attomeys have made any representations concerning
the terms of this Agreement other than those contained herein. 8. lmployee
hereby acknowledges that he has had a period of over twenty-one (21) days
tofully consider and negotiate the terms of this Agreement. Employee is Aree to
sign this Agrcement or not sign it If Employee chooses not to sign, he will
receive only those benefits he is otherrryise entitled to receive under any
Company benefit plans or programs in the absence of this Agreement. 9. Employee
has the further right to revoke this Agreement for a period of seven (7) days
following the date of his signrng it, and the Agreement shall not become effedve
or enforceable, until that revocation right has expired without having been
exercised. Any revocation must be hand delivered to Susan Carlock, Vice
President, Human Resources, MVB Financial Corp. within the seven (7) da1 period.
10. This document reprcsents the complete terrns of the Agreement, and that
there are no other understandings or other agreements, written or oral, between
Employee and the Company



--------------------------------------------------------------------------------



 
[exhibit102bpriceseveranc003.jpg]
regarding this Agreernent. In the event that any of the terms of this Agreement
are formd to be unenforceable by a court of competent jurisdiction, the
remaindeiof this Agreementshall not be affected thereby and shall remain in full
force and effect. ll.This Agreement shall be binding upon Employee, Employee's
heirs, executors,administrators,-legatees, or any other successor inlntirest.
Any successor in interest to theCompany shall receive the benefit of this
Agreement. This Agreement may not beamended, in whole or in par! without the
unitten consent of tf,e Employee and theCompany. EMPLOYEE ACKNOWLEDGES THAT HE
HAS CAREFULLY READ THIS AGREEMENT, THAT HE HAD THEOPPORTUNITY TO BE REPRESENTED
BY COUNSEL WITI{RESPECT TO T}M NEGOTIATIONS DRAFTING ANDEXECUTION OF THIS
AGREEMENT TO THE EXTENT THAT HE DETERMINED TO BE NECESSARY OR APROPRIATE, THAT
SHE FULLY UNDERSTANDS THE TERMS OF THIdAGREEMENT, AND TTIAT HE SIGNS THIS
AGREEMENT FREELY, KNOWINGLY, AND VOLI]NTARILY. IN wITNEss wHEREof, th" Company
has c-aused this Agreement to be executed in its legalnage bl such
representa]ive thereunto duly authorized, and Employee has hereunto set his
handand seal, as of the Effective Date. MVB F'INAI\ICIAL CORP. EMPLOYEE: Bret S.
PriceVice President, Human Resource Director



--------------------------------------------------------------------------------



 